DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/02/2022 has been entered and considered by the examiner.  

Allowable Subject Matter

Claims 20-44 are allowed.
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and Applicants remarks and amendments filed on 2/02/2022 and the eTD filed on 2/10/2022 have been fully considered, and these remarks and amendments, along with the eTerminal Disclaimer,  have overcome the submitted prior art and all other prior rejections. The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, determine a network related parameter for either a client Wi-Fi device or a satellite Wi-Fi device and determine to change the topology based on network related parameter by determining that the satellite Wi-Fi device has dynamic frequency selection (DFS) capability, wherein some of the plurality of communication channels require DFS: causing backhaul communications between the AP Wi-Fi device and the satellite Wi-Fi device to change from a first communication channel of the plurality of communication channels to a second communication channel of the plurality of communication channels, wherein 
These limitations, in combination with the remaining limitations of claims 20, 39, and 42, are not taught nor suggested by the prior art of record. Claims 21-38, 40-41, and 43-44 depend from allowed claims and are therefore allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/KENT KRUEGER/Primary Examiner, Art Unit 2474